DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 12, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bechard et al. (US 2013/0320594, hereinafter “Bechard”) as evidenced by Porter (US 6,986,864) in view of Mc Taggart (US 3,960,807).
In regards to claim 1, Bechard discloses a polyester composition that is used to form an extruded roll stock that is thermoformable [0012]. The polyester composition comprises talc [0031]. The composition comprises an ethylene acrylate [0018].  Bechard incorporates the whole reference of Porter. Porter discloses that the ethylene acrylate is 25 to 2 weight percent (Porter col. 6 lines 20-25). The ethylene acrylate is selected from ethylene/methyl acrylate copolymer (Porter col. 16 lines 13-15). Bechard discloses adding a pigment [0022].

McTaggart discloses a melt mixture used for thermoforming (col. 1 lines 65-68). The amount of polyester used for thermoforming composition is about 79-98% by total weight of the formulations used (col. 2 lines 34-40). 
Bechard and McTaggart both disclose the use of polyester in a thermoforming mixture as well as the use of recycled polyester material. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize 79-98% by total weight of the formulation as disclosed in McTaggart as the polyester component amount in Bechard motivated by the expectation of forming an extruded polyester roll stock that has a the desired flexural characteristics (McTaggart col. 2 lines 34-37). 
Bechard is silent with regard to the amount of talc present in the melt mixture. 
McTaggart disclose that up to 20% of a nucleating agent should be used in the composition (col. 4 lines 35-37). The nucleating being that of talc (col. 2 lines 20-34). 
Bechard and McTaggart both disclose the use of polyester in a thermoforming mixture as well as the use of recycled polyester material. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize talc in an amount of up to 20% by total weight of the formulation as disclosed in McTaggart as the talc component amount in Bechard motivated by the expectation of forming an extruded polyester roll stock that has accelerated crystallization which is necessary to obtain thermal dimensional stability (McTaggart col. 4 lines 13-16). 

In regard to claim 2, Bechard discloses adding a pigment [0022].

In regard to claim 12, Bechard discloses that the roll stock is free of defects selected from the group of bumps, un-uniform shrinkage, fisheyes, and dimples (whole document). 
	In regard to claim 35, Bechard discloses that the film stock is formed into a thermoformed packaging, such as a cup [0060]. 

Claims 13-15, 17-18, 20-21, 24, 32, 34, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al. (US 2009/0039556, hereinafter “Sawada”) in view of Bechard et al. (US 2013/0320594, hereinafter “Bechard”) as evidenced by Porter (US 6,986,864) in further view of Mc Taggart (US 3,960,807).
In regard to claim 13, Sawada discloses a thermoforming sheet that comprises at least one or more thermoplastic resin layers and a decorative layer (abstract). The decorative layer, B, is formed from a polyester resin [0102]. The layer, A-1, is formed from a polyester resin such as a polyethylene terephthalate [0111] and additives can be added to the polyester resin [0113]. The examiner would like to note that the decorative layer, B, corresponds to applicant’s layer A and layer, A-1, of Sawada corresponds to applicant’s layer B. 
Sawada is silent with regard to the layer B comprising talc in an amount of 10 wt% to about 20 wt% based on the total weight of the B layer, and an ethylene acrylate present in an amount up to about 6 wt% based on the total weight of the polyester. 
Bechard discloses a polyester composition that is used to form an extruded roll stock that is thermoformable [0012]. The polyester composition comprises talc [0031]. The composition comprises an ethylene acrylate [0018].  Bechard incorporates the whole reference of Porter. 
Bechard is silent with the amount of polyester present in the extrusion melt mixture.
McTaggart discloses a melt mixture used for thermoforming (col. 1 lines 65-68). The amount of polyester used for thermoforming composition is about 79-98% by total weight of the formulations used (col. 2 lines 34-40). 
Bechard and McTaggart both disclose the use of polyester in a thermoforming mixture as well as the use of recycled polyester material. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize 79-98% by total weight of the formulation as disclosed in McTaggart as the polyester component amount in Bechard motivated by the expectation of forming a extruded polyester roll stock that has a the desired flexural characteristics (McTaggart col. 2 lines 34-37). 
Bechard is silent with regard to the amount of talc present in the melt mixture. 
McTaggart disclose that up to 20% of a nucleating agent should be used in the composition (col. 4 lines 35-37). The nucleating being that of talc (col. 2 lines 20-34). 
Bechard and McTaggart both disclose the use of polyester in a thermoforming mixture as well as the use of recycled polyester material. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize talc in an amount of up to 20% by total weight of the formulation as disclosed in McTaggart as the talc component amount in Bechard motivated by the expectation of forming a extruded polyester roll stock that has accelerated crystallization which is necessary to obtain thermal dimensional stability (McTaggart col. 4 lines 13-16). 

In regard to claim 14, Sawada discloses that the sheet has an AB structure [0089].
In regard to claim 15, Sawada discloses that the thermoplastic resin film has a thickness within a range of 50 µm to 500 µm [0114]. The decorative layer has a thickness of 0.1 µm to 5 µm [0094]. Thus, the roll stock has a thickness ratio of A layer to B layer of about 5:95 to about 50:50.
In regard to claim 17, Sawada discloses that a thermoplastic resin layer, A-2, can be added [0089].
In regard to claim 18, Sawada disclose that the thermoplastic layer, A-2, can have a thickness of 10 µm to 3000µm [0115]. Thus, the thickness ratio of A layer to B layer to A layer of about 5:90:5 to about 20:60:20.
In regard to claim 20, Sawada discloses that decorative layer has a colorant [0102] and a colorant can be added to thermoplastic layer [0113].
In regard to claim 21, Sawada discloses that thermoplastic layer, A-2, can comprise a polyester [0115] and a colorant [0119].
In regard to claim 24, Sawada disclose that the thermoplastic layer, A-2, can have a thickness of 10 µm to 3000µm [0115]. Thus, the thickness ratio of A layer to B layer to C layer of about 5:90:5 to about 20:60:20.

In regard to claim 34, modified Sawada discloses that the roll stock is free of defects selected from the group of bumps, un-uniform shrinkage, fisheyes, and dimples (Bechard whole document). 
	In regard to claim 35, modified Sawada discloses that the film stock is formed into a thermoformed packaging, such as a cup [Bechard 0060]. 

Claim 36 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bechard et al. (US 2013/0320594, hereinafter “Bechard”) as evidenced by Porter (US 6,986,864) in view of in view of Mc Taggart (US 3,960,807) in view of Peisach et al. (US 2005/0017013), hereinafter “Peisach”).
In regard to claims 36 and 39, modified Bechard is silent with regard to the thermoformed cup being that of a hot-filled thermoformed cup. 
	Peisach discloses a plastic container suitable for hot-fill food packaging [abstract]. The packaging is a cup [0059] and can be formed by CPET [0038]. It is draw depth of about 1.5 inches [0061]. It naturally flows that hot-filled includes a product filled in the thermoformed cup at a temperature of 40C to about 85C. 
	Modified Bechard and Peisach both discloses thermoforming a packaging, such a cup, from CPET. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a hot-fill food packaging such as that disclosed in Peisach as the end product of modified Bechard motivated by the expectation of forming a hot-filled thermoformed cup.

Claims 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al. (US 2009/0039556, hereinafter “Sawada”) in view of Bechard et al. (US 2013/0320594, hereinafter “Bechard”) as evidenced by Porter (US 6,986,864)  in view of Mc Taggart (US 3,960,807) in view of Peisach et al. (US 2005/0017013), hereinafter “Peisach”).
In regard to claims 37 and 38, modified Sawada is silent with regard to the thermoformed cup being that of a hot-filled thermoformed cup. 
Peisach discloses a plastic container suitable for hot-fill food packaging [abstract]. The packaging is a cup [0059] and can be formed by CPET [0038]. It is draw depth of about 1.5 inches [0061]. It naturally flows that hot-filled includes a product filled in the thermoformed cup at a temperature of 40C to about 85C. 
Modified Sawada and Peisach both discloses thermoforming a packaging, such a cup, from CPET. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a hot-fill food packaging such as that disclosed in Peisach as the end product of modified Sawada motivated by the expectation of forming a hot-filled thermoformed cup.

Response to Arguments
Applicant's arguments filed 09/13/2021 have been fully considered but they are not persuasive. 
The applicant argues Berhcard generally teaches that impact modifiers can be included, but does not teach particularly that the impact modifier is selected from the group consisting of ethylene methyl acrylate, ethylene butyl acrylate, ethylene ethyl acrylate, copolymers, and combinations thereof, as claimed.  Rather Bechard generally refers to Porter for teachings of 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Berchard discloses that the compounding comprises blending the particles with one or more additives to obtain plastic blend [0026]. The additional additives include crystallization nucleating agents, impact modifiers, thermal stabilizers, pigments, and fillers [0030]. Berchard discloses that other impact modifying agents may be used such as those listed in Porter [0018]. Porter discloses that the ethylene acrylate is 25 to 2 weight percent (Porter col. 6 lines 20-25). The ethylene acrylate is selected from ethylene/methyl acrylate copolymer (Porter col. 16 lines 13-15). Porter discloses that a crystallization nucleator is used in combination with the polyolefin nucleating agent. Berchard discloses that the invention includes crystallization nucleating agents [0031]. Both Porter and Berchard disclose using a crystallization nucleating agent with an impact modifier in the PET plastic blend, thus one of ordinary skill in the art at the time of the invention would be motivated to select the ethylene/methyl acrylate copolymer of Porter as the impact modifier of Berchard motivated by the expectation of forming a PET blend that has both an impact modifier and crystallization nucleator. 
The applicant argues that McTaggart requires the inclusion of a crack stopping agent. Thus, McTaggart cannot teach a composition consisting of the polyester, talc, and ethylene acrylate as claimed. 
In response, McTaggart is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely, McTaggart teaches that up to 20% of a nucleating agent should be used in the composition (col. 4 lines 35-37) in order to accelerated crystallization which is necessary to obtain thermal dimensional stability (McTaggart col. 4 lines 13-16) and in combination with Berchard, discloses the presently claimed invention. 

The applicant argues that the inventors advantageously found that the presence of talc and ethylene acrylate can synergistically allow a polyester composition, having high content of polyester as claimed, to be processed through the crystallizer dryers of an extrusion processes and produce a resulting roll stock that has good heat distortion properties upon thermoforming. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., good heat distortion and talc dispersion) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782